In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3142 
IN RE: CHRISTOPHER A. TRENTADUE,  
                                                                 Debtor, 
                 ____________________ 
CHRISTOPHER A. TRENTADUE, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JULIE GAY, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 15‐CV‐388 — J.P. Stadtmueller, Judge. 
                     ____________________ 

 ARGUED FEBRUARY 11, 2016 — DECIDED SEPTEMBER 14, 2016 
               ____________________ 

   Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
    KANNE, Circuit Judge. Plaintiff and debtor Christopher A. 
Trentadue and his wife divorced in 2007, and as part of that 
judgment,  Trentadue  and  his  then  ex‐wife  received  joint  le‐
gal  custody  of  the  couple’s  six  children.  This  arrangement 
2                                                        No. 15‐3142 

proved  unworkable  and  resulted  in  protracted  litigation 
over  custody  and  child  support.  The  Wisconsin  state  court 
overseeing  the  litigation  determined  that  Trentadue’s  con‐
duct  resulted  in  excessive  trial  time  to  resolve  the  case  and 
awarded  Trentadue’s  ex‐wife  $25,000  in  attorney’s  fees  for 
“overtrial.”  The  state  court  directed  Trentadue  to  make  the 
payment  directly  to  his  ex‐wife’s  attorney,  Defendant  Julie 
M. Gay.  
     Trentadue never paid Gay. Instead, he filed a chapter  13 
bankruptcy petition. Gay countered by filing a $25,000 claim 
for  the  unpaid  overtrial  award  and  classified  it  as  a  non‐
dischargeable, domestic support obligation entitled to priori‐
ty.  Trentadue  objected  that  the  obligation  was  imposed  as  a 
punishment  and  therefore  could  not  be  a  domestic  support 
obligation, but the bankruptcy court overruled his objection. 
The  district  court  agreed  with  the  bankruptcy  court  after 
Trentadue challenged its ruling. We find no error and affirm 
the decision of the district court. 
                        I.   BACKGROUND 
    This  case  traces  its  roots  to  a  May  2010  filing  made  by 
Trentadue’s  ex‐wife  to  modify  placement  and  child  support 
related  to  one  child.  The  filing  ignited  a  contentious,  three‐
year legal dispute over custody, placement, health insurance, 
and child support that involved substantial motion practice, 
requests for contempt findings, engagement of experts, and 
evidentiary hearings. The Wisconsin state court handling the 
case  provided  its  oral  decision  on  pending  matters  in  No‐
vember 2012 and entered its Findings of Fact and Amended 
Order in May 2013.  
No. 15‐3142                                                           3

     It  was  in  this  May  2013  order  that  the  state  court  deter‐
mined that Trentadue committed “significant over‐trial” and 
ordered  that  he  “contribute  $25,000  toward  [his  ex‐wife’s] 
attorney  fees.”  In  support  of  its  finding,  the  state  court  ob‐
served  the  following:  (1)  Trentadue  “expended  a  great  deal 
of  trial  time”  pursuing  the  issue  of  where  to  send  the  chil‐
dren  to  high  school;  (2)  the  experts  engaged  by  Trentadue 
and a “significant number of witnesses called” on his behalf 
“undercut  his  position;”  (3)  “[h]e  raised  issues  that  did  not 
need to be addressed” that “protracted the trial well beyond 
what  was  necessary;”  and  (4)  he  “raised  repeatedly”  the 
same issues to the court. In sum, the court determined “Tren‐
tadue’s  desire  to  ‘win’  and  control  resulted  in  additional  le‐
gal fees for [his ex‐wife].” The state court directed Trentadue 
to pay the $25,000 directly to his ex‐wife’s lawyer, Gay. In the 
same  order,  the  trial  court  memorialized  its  findings  with 
regard  to  custody,  placement,  health  insurance,  and  child 
support,  including  evaluating  each  party’s  ability  to  pay. 
Trentadue  appealed  the  ruling  to  the  Wisconsin  Court  of 
Appeals. 
    Meanwhile,  in  July  2013,  Trentadue  filed  a  petition  for 
bankruptcy  under  Chapter  13.  Gay  countered  by  filing  a 
claim for $25,000 and labeled it a priority, non‐dischargeable 
domestic  support  obligation  (“DSO”)  under  11  U.S.C  § 
507(a)(1). Trentadue objected to the claim’s classification as a 
DSO  and  argued  it  should  be  considered  non‐priority  and 
unsecured  because  the  trial  court  ordered  the  payment  as 
punishment, not support.  
    Before  the  bankruptcy  court  resolved  Trentadue’s  objec‐
tion,  the  Wisconsin  Court  of  Appeals  issued  its  decision  in 
November  2014  in  which  it  affirmed  the  trial  court’s  order, 
4                                                       No. 15‐3142 

including  the  overtrial  award.  Trentadue  appealed  to  the 
Wisconsin Supreme Court, but it declined to hear his case.  
    In  March  2015,  the  bankruptcy  court  overruled  Tren‐
tadue’s objection and allowed Gay’s claim to be classified as 
a  DSO.  The  bankruptcy  court  determined  that  Trentadue’s 
claim was not a punishment but was instead meant to “com‐
pensate  for  the  harm  he  had  done”  to  the  children  in  the 
form of an “expensive custody litigation” that would have a 
negative financial and emotional impact on them. In re Tren‐
tadue, 527 B.R. 328, 334–35 (Bankr. E.D. Wis. 2015). Trentadue 
appealed  the  bankruptcy  court’s  decision  to  the  district 
court,  which  affirmed  the  bankruptcy  court’s  ruling.  This 
appeal followed. 
                           II. ANALYSIS 
    Trentadue advances two arguments as to why we should 
reject the classification of his $25,000 debt to Gay as a DSO: 
(1) the overtrial award can never be a DSO because it is not 
payable  to  his  spouse,  former  spouse,  child,  or  a  caregiver 
and (2) the overtrial award was intended to be a punishment 
and not in the nature of support. We address each argument 
in turn.  
     A. Identity of the Payee 
   Trentadue  argues  that  under  11  U.S.C.  § 101(14A),  the 
identity  of  the  payee  is  relevant  to  determining  whether  a 
debt  may  be  considered  a  DSO.  Trentadue  is  correct.  For  a 
debt  to  qualify  as  a  DSO,  it  must  satisfy  all  four  require‐
ments  under  § 101(14A), including the requirement  that the 
debt  be  “owed  to  or  recoverable  by—(i)  a  spouse,  former 
spouse,  or  child  of  the  debtor  or  such  child’s  parent,  legal 
guardian,  or  responsible  relative;  or  (ii)  a  governmental 
No. 15‐3142                                                             5

unit.” Trentadue argues that Gay’s debt is dischargeable be‐
cause it is payable to her, not to Trentadue’s spouse, former 
spouse, child, or caregiver.  
    However,  this  issue  is  not  relevant  to  this  appeal.  Tren‐
tadue  did  not  raise  this  argument  before  the  bankruptcy 
court  or  the  district  court  and  therefore  did  not  preserve  it 
for appeal. As we have explained: 
        It  is  axiomatic  that  issues  and  arguments  which 
        were  not  raised  before  the  district  court  cannot  be 
        raised  for  the  first  time  on  appeal,  except  in  rare 
        cases involving a jurisdictional question or if justice 
        demands flexibility. … To reverse the district court 
        on  grounds  not  presented  to  it  would  undermine 
        the essential function of the district court.  
Boyers  v.  Texaco  Ref.  &  Mktg.,  Inc.,  848  F.2d  809,  811–12  (7th 
Cir.  1988)  (internal  quotation  marks  and  citations  omitted). 
We  have  applied  this  rule  in  the  bankruptcy  context,  In  re 
Kroner,  953  F.2d  317,  319  (7th  Cir.  1992),  and  see  no  reason 
why  it  should not exclude Trentadue’s argument from con‐
sideration  here.  Trentadue  has  not  demonstrated  that  this 
question is one of jurisdiction or how our application of the 
rule  would  impose  a  grave  injustice  upon  him.  This  argu‐
ment was available to him when he objected to Gay’s claim, 
and  the  statute  and  law  have  remained  static.  Trentadue 
elected  not  to  pursue  this  possible  avenue  of  relief.  We  de‐
cline  to  excuse  our  requirement  and  undermine  “the  effi‐
ciency,  fairness,  and  integrity  of  the  judicial  system  for  all 
parties.” Boyers, 848 F.2d at 812. 
    B. Classification of the Overtrial Award 
   We turn now to the argument that was raised before the 
bankruptcy and district courts—that the overtrial award was 
6                                                       No. 15‐3142 

in  the  nature  of  punishment  and  not  “support”  under 
§ 101(14A).  
    There  is  a  dispute  over  the  standard  we  should  employ 
when  reviewing  the  bankruptcy  court’s  classification  of 
Gay’s debt. Trentadue contends that we should apply de novo 
review to the “lower courts’ findings that the state court’s in‐
tent in awarding attorney’s fees was not punishment and that 
attorney’s fees for overtrial is in the nature of support.” (Ap‐
pellant Br. 10 (emphasis added).)  
    Contrary  to  Trentadue’s  contention,  however,  we  do  not 
apply  de  novo  review  to  the  findings  and  determinations  of 
intent in the bankruptcy setting, as both are necessarily fact 
questions. See In re Sheridan, 57 F.3d 627, 633 (7th Cir. 1995). 
Rather, we review such fact findings and determinations for 
clear error. Id. De novo review, on the other hand, is reserved 
for  the  district  and  bankruptcy  courts’  legal  conclusions, 
which  would  include  decisions  regarding  the  proper  con‐
struction of a statute, Meyer v. Rigdon, 36 F.3d 1375, 1378 (7th 
Cir. 1994), and whether an attorney can be a DSO payee un‐
der § 101(14A) in the first instance.  
    As we pointed out, Trentadue has failed to preserve this 
latter  argument  for  appeal.  The  standard  we  apply  then  to 
the  bankruptcy  court’s  classification  determination  is  clear 
error. “A finding is clearly erroneous when although there is 
evidence to support it, the reviewing court on the entire evi‐
dence is left with the definite and firm conviction that a mis‐
take  has  been  committed.”  In  re  Thirtyacre,  36  F.3d  697,  700 
(7th Cir. 1994) (internal quotation marks omitted).  
   DSOs  are  exempt  from  discharge  in  bankruptcy,  see  11 
U.S.C. §§ 1328(c)(2), 523(a), and entitled to priority, 11 U.S.C. 
No. 15‐3142                                                                         7

§ 507(a)(1)(A).1 As discussed above, four requirements must 
be shown for a debt to be considered a DSO under the bank‐
ruptcy code. See § 101(14A). Only one of those four require‐
ments  is  at  issue  here,  and  it  requires  that  for  a  debt  to  be 
considered  a  DSO,  it  must  be  “in  the  nature  of …  support 
(including  assistance  provided  by  a  governmental  unit)  of 
such  spouse,  former  spouse,  or  child  of  the  debtor  or  such 
child’s  parent,  without  regard  to  whether  such  debt  is  ex‐
pressly  so  designated.”  § 101(14A)(B).  Every  circuit,  includ‐
ing ours, that  has  actually  confronted this  question has rec‐
ognized  that  attorney  fee  awards  can  constitute  “support” 
under  the  bankruptcy  code.  Eden  v.  Robert  A.  Chapski,  Ltd., 
405  F.3d  582,  588  (7th  Cir.  2005);  In  re  Rugiero,  502  F. Appʹx 
436, 439 (6th Cir. 2012) (collecting cases). 
    Determining whether an attorney fee award is “in the na‐
ture  of …  support”  is  a  question of  federal bankruptcy  law, 
not state law. In re Reines, 142 F.3d 970, 972 (7th Cir. 1998). As 
such, we are “not bound by the labels attached to the obliga‐
tion” under state law. Id. Rather, we employ a functional ap‐
proach  that  “look[s]  beyond  the  language  of  a[n  award]  to 
the  intent  of  the  parties  and  to  the  substance  of  the  obliga‐
tion.” In re Goin, 808 F.2d 1391, 1392 (10th Cir. 1987).  

                                                 
1 Congress only recently codified the term “domestic support obligation” 

in  the  Bankruptcy  Abuse  Prevention  and  Consumer  Protection  Act  of 
2005,  Pub.  L.  No.  109‐8,  119  Stat.  23;  however,  the  “term  ’DSO’ …  was 
developed  from  the  definition  of  a  nondischargeable  debt  for  alimony, 
maintenance, and support in former Section 523(a)(5). Accordingly, case 
law interpreting the former version of Section 523(a)(5) remains relevant 
and  persuasive  here.”  In  re  Papi,  427  B.R.  457,  462  n.5  (Bankr.  N.D.  Ill. 
2010) (citations omitted).  
8                                                         No. 15‐3142 

    For our purposes here though, we must look to the intent 
of the state court in rendering its judgment and fee award, as 
there  is  no  settlement  agreement  between  the  parties  at  is‐
sue. See Cummings v. Cummings, 244 F.3d 1263, 1266 (11th Cir. 
2001)  (“[T]he  bankruptcy  court  should  have  examined  the 
intent  of  the  divorce  court  before  making  a  determination 
that  no  portion  of  the  equitable  distribution  was  in  the  na‐
ture of support.”). We analyze the following three factors to 
determine the intent of a state court imposing a judgment in 
a family‐court setting: “(1) the language and substance of [a 
judgment]  in  the  context  of  the  surrounding  circumstances, 
using extrinsic evidence if necessary; (2) the parties’ financial 
circumstances at the time of [the judgment]; and (3) the func‐
tion  served by an obligation  at  the time of [the  judgment].” 
9D Am. Jur. 2d Bankruptcy § 3646 (2016) (citing In re Gianakas, 
917 F.2d 759 (3d Cir. 1990)). 
     In our analysis, however, we remember that “exceptions 
to  discharge  are  to  be  [construed]  strictly  against  a  creditor 
and  liberally  in  favor  of  the  debtor.”  In  re  Morris,  223  F.3d 
548,  552  (7th  Cir.  2000)  (internal  quotation  marks  omitted). 
However, the underlying policy of the provision exempting 
DSOs  from  discharge  “favors  enforcement  of  familial  sup‐
port obligations over a ‘fresh start’ for the debtor.” In re Mil‐
ler, 55 F.3d 1487, 1489 (10th Cir. 1995). 
    Turning  to  the  first  factor,  the  language  from  the  state 
court order makes clear that its intent in making the overtrial 
award  was  to  compensate  Trentadue’s  ex‐wife’s  for  “addi‐
tional legal fees” she incurred as a result of Trentadue’s “de‐
sire  to  ‘win’  and  control”  the  proceedings. As  noted  earlier, 
those  proceedings  involved  issues  of  custody,  placement, 
health  insurance,  and  child  support.  In  ruling  on  the  child 
No. 15‐3142                                                           9

support issue, the state court had before it Trentadue and his 
ex‐wife’s  gross  monthly  incomes  as  well  as  their  employ‐
ment  situations,  and  therefore,  a  rough  understanding  of 
each party’s financial picture. 
    An inference can be drawn from these facts that the state 
court’s  intent  in  ordering  the  overtrial  award  was  to  ensure 
its handiwork in determining that the couple’s children had 
adequate financial support was not disturbed by Trentadue’s 
scorched‐earth approach to the litigation.  
    Further supporting this conclusion is that the state court 
heard testimony regarding the legal fees Trentadue’s ex‐wife 
incurred  and  had  before  it  an  affidavit  detailing  those  fees 
when  it  made  the  overtrial  award.  The  affidavit  provided 
that  Trentadue’s  ex‐wife  incurred  $49,575  in  legal  fees.  The 
$25,000  overtrial  award  was  not  untethered  to  the  harm 
Trentadue  wrought  upon  his  wife  and  children’s  financial 
position.  Indeed,  the  state  court  explicitly  stated  that  it  was 
“satisfied” that $25,000 in fees “represent[ed] approximately 
half  of  what  the  totality  of  [Trentadue’s  ex‐wife’s]  legal  fees 
are  or  will  be,  and  that  essentially  they  were  generated  be‐
cause  of  [Trentadue’s]  response  and  handling  of  this  case.” 
Trentadue v. Trentadue, No. 2013AP1479, 2014 WL 4999456, at 
*4 (Wis. Ct. App. Oct. 8, 2014). Calculating the actual cost of 
the  legal  fees  incurred  further  demonstrates  the  restorative 
nature  of  the  overtrial  award  and  the  effort  undertaken  by 
the  state  court  to  further  ensure  that  Trentadue’s  children 
were not harmed by his actions.  
    Trentadue  argues  that  we  should  take  a  narrow  view  of 
the  reason  for  why  the  state  court  imposed  the  order.  Ac‐
cording to Trentadue, the overtrial award was meant purely 
to  punish  him,  which  is  evidenced  by  the  court’s  extensive 
10                                                         No. 15‐3142 

discussion  of  his  problematic  litigation  tactics  and  behavior 
that  could  be  characterized  as  “a  classic  case  of  contempt.” 
He  also  advances  the  theory  that  the  state  court’s  overtrial 
order  concerned  only  issues  “relating  to  educational  and 
medical decision‐making—not custody.” (Appellant Br. 20.) 
    Trentadue’s  view  of  the  state  court  order  is  far  too  nar‐
row.  When  we  look  at  the  words  of  a  judgment  and  order, 
we  look  at  the  entire order  and  construe  that  judgment  as  a 
whole  to  determine  the  court’s  intent.  To  his  first  point,  the 
fee  award  is  plainly  not  punitive. After  discussing  the  rela‐
tive  financial  positions  of  the  parties,  the  state  court  here 
took into account how much Trentadue’s ex‐wife’s legal fees 
were  and  split  those  fees  in  half.  Such  a  judicial  act  has  all 
the  hallmarks  of  a  compensatory  award  meant  to  put  Tren‐
tadue’s  wife  and  his  children  in  the  same  place  they  would 
have  been  had  Trentadue  not  pursued  his  overly  litigious 
course.  If  the  state  court  award  were  truly  “punitive,”  it 
would  have  imposed  a  fee  separate  and  unrelated  to  his 
wife’s  legal  fees  and  ordered  them  paid  to  the  court.  Cf. 
Lightspeed  Media  Corp.  v.  Smith,  No.  15‐2440,  2016  WL 
3905605, at *6 (7th Cir. July 19, 2016) (explaining  that crimi‐
nal contempt is “punitive” in nature and “meant to vindicate 
the  authority  of  the  court.”  (internal  quotation  marks  omit‐
ted)). 
    As to his contention that the fee award was ordered only 
because of his overzealous pursuit of issues related to educa‐
tion  and  medical  decision‐making,  the  order  itself  under‐
mines this position. The state court found that he “raised is‐
sues  that  did  not  need  to  be  addressed,” which  “protracted 
the  trial  well  beyond  what  was  necessary.”  Similarly,  the 
court observed that Trentadue “raised repeatedly” the same 
No. 15‐3142                                                               11

issues to the court. The state court did not tie these findings 
to  any  specific issue  in  the litigation, and  therefore,  we will 
not read them as limited to the issues of education and med‐
ical decision‐making. Rather, we read them as general com‐
ments  about  Trentadue’s  overall  approach  to  this  litigation, 
which,  as  discussed,  involved  issues  of  custody  and  child 
support.  
    Trentadue argues we should rely on In re Lopez, 405 B.R. 
382  (Bankr.  S.D.  Fla.  1998)  and  Estate  of  Mayer  v.  Hawe,  303 
B.R. 375 (E.D. Wis. 2003) for the proposition that an award of 
attorney’s fees in a family‐law dispute does not automatical‐
ly  qualify  as  a  DSO.  While  we  do  not  disagree  with  this 
proposition,2  both  cases  do  little  to  demonstrate  that  the 
bankruptcy court here committed a clear error in finding the 
fee  award  here  was  a  DSO.  In  Lopez,  the  bankruptcy  court 
determined  that  a  state  court’s order  requiring  the  husband 
to  pay  attorney’s  fees  in  connection  with  a  dissolution  pro‐
ceeding  was  not  a  DSO.  In  reaching  this  determination, 
however, the bankruptcy court observed that the state court 
order  provided  the  “award  of  attorney  fees  and  costs  in  fa‐
vor of the former Husband is based upon and supported by 
the bad faith litigation misconduct of the former Wife, and is 
not  based  upon  the  respective  wages  or  ability  of  the  parties  to 
pay.” In re Lopez, 405 B.R. at 385. The Lopez court heavily re‐
lied on this fact. The state court here, however, provided no 
such  explicit  disclaimer  with  its  overtrial  award.  Instead,  it 
imposed the award of attorney’s fees in conjunction with its 
evaluation of the parties’ financial situations.  

                                                 
2 The bankruptcy court did not disagree with this proposition either.  
12                                                        No. 15‐3142 

    Similarly,  Mayer is also of no  assistance.  There,  the issue 
decided  in  the  state  court  was  the  possible  removal  of  a 
guardian  and the  terms of  a guardianship, and  the fees  im‐
posed on the offending litigant related to the “inefficient and 
wasteful  use  of  limited  judicial  resources,”  which  also 
caused  “the  Ward  and  Guardian  to  incur  unnecessary  and 
repeated  expenses  and  attorney  fees,  serving  no  apparent 
legitimate  purpose.”  303  B.R.  at  376  (internal  quotation 
marks omitted). The district court determined the bankrupt‐
cy  court  erred  in  determining  the  debt  was  a  DSO  because 
the “probate court’s  order had nothing to  do  with” support 
and  “was  meant  to  sanction  her  for  initiating  improper  liti‐
gation”  Id.  at  379.  Unlike  Mayer,  the  overtrial  order  here  is 
intertwined  with issues  related to  financial  support, includ‐
ing child support and health insurance. As discussed above, 
the  obvious  inference  that  can  be  drawn  from  the  state 
court’s order is that it was taking a holistic view of the cou‐
ple’s financial position and making sure that its distribution 
of child support was not undermined by the costly legal tac‐
tics employed by Trentadue.  
    As  for  the  second  factor,  Trentadue  contends  that  the 
state court “ignored [Trentadue’s] ability to pay.” (Appellant 
Br. 15.) This assertion is simply not borne out by the record. 
As  the  bankruptcy  court  observed,  the  state  court  detailed 
Trentadue and his ex‐wife’s “comparative economic circum‐
stances.”  In  re  Trentadue,  527  B.R.  328,  334  (Bankr.  E.D.  Wis. 
2015).  That  review  included  a  discussion  of  their  gross 
monthly  income,  how  much  child  support  Trentadue  had 
paid in the past, and the steadiness of each party’s employ‐
ment.  
No. 15‐3142                                                            13

     Another  element  of  the  state  court’s  order  suggesting  it 
took the parties’ financial situation into account is that it or‐
dered  Trentadue  to  make  the  overtrial  award  payment  in 
one lump sum. While Trentadue contends this fact does not 
support an inference of support (in fact, he believes it makes 
the  award  more  punitive  in  nature),  we  have  a  different 
view. A more plausible inference from the state court’s order 
is  that  it  knew  Trentadue  and  his  ex‐wife’s  financial  situa‐
tion, and that his ex‐wife may not be able to afford to pay a 
$50,000  legal  bill.  So,  instead  of  spreading  the  costs  of  the 
unnecessary  fees  out  over  several  months  like  a  traditional 
support  payment,  the  state  court  imposed  the  same  burden 
on  Trentadue  that his ex‐wife faced in paying  her  attorneys 
for the needless litigation. And, if the bankruptcy court were 
to  have  discharged  Trentadue’s  debt,  then  his  ex‐wife  may 
still  have  been  responsible  for  the  fee  award  under  a  quan‐
tum  meruit  theory.  See  In  re  Kline,  65  F.3d  749,  751  (8th  Cir. 
1995) (analyzing the same concern).  
     Finally, we turn to the function of the obligation, which in 
this case is the overtrial award. Trentadue contends the func‐
tion of any overtrial award in Wisconsin is to punish the liti‐
gant  for  an  “unreasonable  approach  to  litigation.”  (Appel‐
lant  Br.  14  (quoting  In  re  Attorney’s  Fees  in  Yu  v.  Zhang,  637 
N.W.2d 754, 760 (Wis. Ct. App. 2001)). But as Trentadue him‐
self recognizes, the court in Zhang explained that the award 
“furthers two objectives, providing compensation to the overtrial 
victim  for  fees  unnecessarily  incurred  and  deterring  unneces‐
sary  use  of  judicial  resources.”  Id.  (citations  omitted)  (em‐
phasis added). So, it is not meant to just “punish;” rather, it 
is  intended  to  be  restorative,  too.  In  fact,  the  Zhang  opinion 
does  not  use  the  word  “punish”  once  in  the  opinion,  nor 
does it use the word “punitive.”  
14                                                           No. 15‐3142 

    We  need  not,  however,  get  bogged  down  in  labels  or 
characterizations regarding how a state law classifies a par‐
ticular  debt,  In  re  Goin,  808  F.2d  at  1392,  and  must  instead 
focus on the function intended by the state court in imposing 
the debt. See Cummings, 244 F.3d at 1266. Here, the bankrupt‐
cy court determined the following regarding the function of 
the award:  
        [T]his  award  was  directly  related  to  his  unneces‐
        sarily  protracted  litigation  over  the  welfare  of  his 
        children  and  the  detrimental  effect  of  his  conduct 
        on  them.  The  purpose  was  to  compensate  for  the 
        harm  he  had  done,  but  it  was  not  punishment  per 
        se. 
In  re  Trentadue,  527  B.R.  at  334.  Later,  the  bankruptcy  court 
further expounded upon what it believed to be the harm suf‐
fered  by  the  children,  stating  that  “[w]hile  the  children’s 
mother may be a better provider than the debtor, taking on 
expensive custody litigation will invariably have an adverse 
effect [sic] on the children, both financially and emotionally.” 
Id. at 335. 
   There was no error in finding that the state court intend‐
ed to remedy the financial harm caused by Trentadue’s con‐
duct  in  the  litigation,  which,  as  we  have  repeatedly  stated, 
involved custody and child support issues. Under these cir‐
cumstances, the fee award is in the nature of support.  
    Trentadue  attempts  to  circumvent  this  conclusion  by  di‐
recting us to the Eighth Circuit’s decision in Adams v. Zentz, 
963  F.2d  197  (8th  Cir.  1992),  where  it  reversed  the  district 
court and approved the bankruptcy court’s conclusion that a 
fee award was not a support obligation because it focused on 
the  mother’s  conduct  toward  the  father.  There,  the  Eighth 
No. 15‐3142                                                        15

Circuit  based  its decision on whether  the  nature  of  the cus‐
tody  action  at  issue  focused  on  the  child’s  health  or  well‐
being, and it determined that it did not. Id. at 199–200.  
    Zentz is inapposite. Looking at the order as a whole, the 
state court judge was focused almost entirely on the welfare 
of Trentadue’s children, including issues related to education 
and  health  insurance.  And,  of  course,  there  was  extensive 
discussion of the support obligations. While it is true that the 
court did discuss Trentadue’s inappropriate conduct, it only 
did so in the context of justifying the imposition of a restora‐
tive  award  it  imposed  to  compensate  for  the  harm  done  to 
his ex‐wife and children’s financial position.  
    Trentadue’s  reliance  on  In  re  Lowther,  321  F.3d  946  (10th 
Cir.  2011)  is  also  misplaced.  There,  the  Tenth  Circuit  ob‐
served  that  “unusual  circumstances”  justified  a  bankruptcy 
court’s determination that a fee award warranted discharge. 
The  debtor  in  Lowther  had  $893  in  monthly  income  and  a 
child  support  obligation  of  $167  per  month.  The  Tenth  Cir‐
cuit determined that forcing him to pay the $9,000 fee award 
“would essentially negate the support payments awarded by 
the state court for at least five years and would clearly affect 
her ability to financially support the child.” Id. at 949.  
   Trentadue’s  financial  situation  here  is  not  so  bleak—his 
income  ranged  between  six  and  seven  thousand  dollars  a 
month.  Further,  the  bankruptcy  court  had  all  the  facts  con‐
cerning  Trentadue’s  financial  situation  before  it  and  deter‐
mined  that  similar  “unusual  circumstances”  were  not  pre‐
sent. That was not clear error. 
16                                                   No. 15‐3142 

   Accordingly, we find that the district court did not err in 
approving  the  bankruptcy  court’s  determination  that  the 
Gay’s fee award was a DSO. 
                       III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.